DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Objections
Claim(s) 30-31 is/are objected to because of the following informalities:  
In claim(s) 30, line 4+, “a collimating lens”, was recited perhaps - - [[a]]the collimating lens - - was meant.
In claim(s) 31, line 2+, “a first acute angle”, was recited perhaps - - [[a]]the first acute angle - - was meant.
Appropriate correction is required.

Allowable Subject Matter
Claim(s) 16-19, and 22-27 is/are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim(s) 16: the prior art fail to disclose a/an method of operating an array of antennas requiring:

With regards to claim(s) 27: the prior art fail to disclose a/an method of operating an array of antennas requiring:
inputting each of the modulated second optical beams as combined with the first optical beam at a plurality of locations arranged at a first plane by propagating each modulated second optical beam through free space and a collimating lens to meet the first plane with a different corresponding propagation direction to generate radio frequency (RF) electrical signals, each RF electrical signal corresponding to one of the plurality of locations; wherein each modulated second optical beam controls the generation of a corresponding RF beam emitted from the antenna array, and wherein each propagation direction of each modulated second optical beam with respect to the first plane corresponds to the direction of the corresponding RF beam emitted from the antenna array so that the different propagation directions result in different directions of the RF beam, in combination with other limitations of the claim.
With regards to dependent claim(s) 17-19, 22-26; it/they are allowable in virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ksienski US 6496158 – fig 3
This application is in condition for allowance except for the following formal matters: 
See section “Claim Objections” above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/RENAN LUQUE/            Primary Examiner, Art Unit 2844